UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSEPH GIARDALA,
                                 Petitioner,
                                                             19-CV-11917 (CM)
                     -against-
                                                             ORDER
 E. BELL,
                                 Respondent.

COLLEEN McMAHON, Chief United States District Judge:

        Petitioner initiated this action by letter, requesting assistance from the Court in filing a

petition for a writ of habeas corpus. On February 19, 2020, the Court directed Petitioner to file

an in forma pauperis (IFP) application and a petition for a writ of habeas corpus under 28 U.S.C.

§ 2254 and denied without prejudice Petitioner’s request for the assignment of counsel. After

receiving this order, Petitioner wrote the Court to request, for the second time, the appointment

of counsel, which the Court denied without prejudice, explaining that Petitioner must first file

his petition before the Court considers his request for the assignment of counsel. (ECF No. 6,

issued Feb. 27, 2020).

        The Court is in receipt of another letter from Petitioner requesting the assignment of

counsel, as well as an extension of time to file his petition. (ECF No. 7.) Because the Court

received this letter on the same date that it denied Petitioner’s second request for counsel, the

Court presumes that he did not receive the February 27, 2020 order. In any event, the Court

denies without prejudice Petitioner’s request for the assignment of counsel. The Court also

denies Petitioner’s request for an extension of time to file his petition. 1



        1
        Petitioner must be mindful of the fact that he has one year from the date his judgment
becomes final to file his petition. On January 18, 2019, the New York Court of Appeals denied
him leave to appeal. See People v. Giardala, 32 N.Y.3d 1172 (2019). He has one year and ninety
       The Court directs Petitioner to complete the petition by answering the questions to the

best of his ability, signing the form, and mailing it to the Court’s Pro Se Intake Unit.

                                          CONCLUSION

       The Court directs the Clerk of Court to mail a copy of this order to Petitioner and note

service on the docket.

       Petitioner’s requests for the appointment of counsel and for an extension of time to file

his 29 U.S.C. § 2254 petition (ECF No. 7) are both denied.

SO ORDERED.

 Dated:    March 4, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




days from the date of this decision to file his petition. See Warren v. Garvin, 219 F.3d 111, 112
(2d Cir. 2000).

                                                  2
